Citation Nr: 0932330	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-32 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pulmonary emphysema, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from December 1967 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and pulmonary emphysema, 
to include as secondary to asbestos exposure.  The appellant 
submitted a notice of disagreement in April 2005 and timely 
perfected his appeal in October 2005.  During the pendency of 
the appeal, jurisdiction of the appellant's claims was 
transferred to the Cleveland, Ohio, RO.

The appellant participated in a Decision Review Officer 
hearing in October 2005.  A transcript of that proceeding has 
been associated with the appellant's claims file.

Travel Board Hearing Request

The Board notes that the appellant requested a video hearing 
before the Board on his March 2007 VA Form 9 [Substantive 
Appeal].  Pursuant to 38 C.F.R. § 20.700  (2008), a hearing 
on appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  See also 38 
U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).  On June 29, 2007, the appellant 
was issued a letter from VA notifying him that his Travel 
Board hearing was scheduled for July 20, 2007 at the 
Cleveland, Ohio RO.  An appellant may request that a hearing 
be rescheduled within 60 days of notification of the hearing, 
or not later than two weeks prior to the scheduled hearing 
date, whichever is earlier.  See 38 C.F.R. § 20.702(c) 
(2008).  The appellant failed to report for this hearing, 
without a request to reschedule.  

On July 31, 2007, the appellant's representative requested 
that the hearing be rescheduled, alleging that the appellant 
did not receive notice of the hearing until after it was 
scheduled.  The appellant also requested, at that time, that 
he be scheduled for an in-person Board hearing, rather than a 
video hearing.  Therefore, in August 2007, the Board remanded 
the claims to reschedule the appellant's Board hearing.  

On May 6, 2008, VA notified the appellant that his Travel 
Board hearing was scheduled for June 9, 2008.  On May 19, 
2008, VA issued the appellant a letter notifying him that the 
June 9, 2008 Travel Board hearing was cancelled and would be 
rescheduled for July 2008.  On May 28, 2008, VA notified the 
appellant that his Travel Board hearing had been rescheduled 
for July 16, 2008 at the Cleveland, Ohio, RO.  The Board 
notes that after a hearing date has become fixed [as here], a 
second extension of time for appearance at a hearing will be 
granted only for good cause shown.  Examples of good cause 
include, but are not limited to, illness of the appellant, 
difficulty in obtaining necessary records, and the 
unavailability of a necessary witness.  See 38 C.F.R. 
§ 20.702(c)(2) (2008).  Again, the appellant failed to report 
to his hearing,

If an appellant fails to appear for a second scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing has been withdrawn.  No further request for a 
hearing will be granted in the same appeal unless such 
failure to appear was with good cause and the cause for the 
failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  A motion for a new 
hearing date following a failure to appear must be in 
writing; must be submitted not more than 15 days following 
the original hearing date; and must set forth the reason for 
the failure to appear at the originally scheduled hearing and 
the reason why a timely request for postponement could not 
have been submitted.  See 38 C.F.R. § 20.702(d) (2008).

In the present case, the appellant's request to reschedule 
his hearing, yet again, is denied for the following reasons.  
First, the appellant did not submit any requests for 
postponement nor did he submit his reasons for failing to 
report within 15 days of his July 16, 2008 Board hearing.  In 
fact, the appellant's request to reschedule his missed July 
2008 hearing was received by VA in January 2009, along with a 
memo from his representative.  The appellant attached a 
statement dated July 10, 2008, alleging he had submitted that 
statement previously.  There is no indication in the file 
that such a statement was received between July 10 and July 
16, 2008, and the appellant merely attaching a statement 
dated such does not indicate the statement was actually 
mailed or received in a timely fashion.  

Furthermore, even if the appellant's statement was received 
before the scheduled hearing on July 16, 2008, he did not 
provide good cause for his request to reschedule.   He stated 
that as an employee for the VA Medical Center (VAMC) in 
Cincinnati, Ohio, he required additional time to request 
leave - at least six weeks notice.  However, the letter 
notifying him of the hearing was sent six weeks before the 
scheduled hearing, and the appellant then waited five weeks 
to say he needed to reschedule. Clearly, he could have done 
so long before that date. 

The appellant apparently knew well in advance that he was 
unable to attend both Board hearings scheduled on his behalf, 
and yet he did not inform the RO of his intentions not to 
attend in a timely fashion.  As a result, other veterans were 
deprived of the opportunity to present testimony before the 
Board during those times.  Accordingly, the appellant's 
request for a third Board hearing is denied.

Stegall Concerns

In December 2008, the Board denied the appellant's claim of 
entitlement to service connection for PTSD and remanded his 
claim of entitlement to service connection for pulmonary 
emphysema, to include as secondary to asbestos exposure, for 
the Appeals Management Center to schedule the appellant for a 
VA pulmonary examination to determine the nature and etiology 
of his bullous emphysema (also referred to as chronic 
obstructive pulmonary disease (COPD)) and to render a medical 
nexus opinion.  The claim was then to be readjudicated.  
Pursuant to the Board's remand instructions, a VA pulmonary 
examination was performed in February 2009.  The claim was 
readjudicated via the June 2009 Supplemental Statement of the 
Case.  Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [wherein the United States Court of Appeals for 
Veterans Claims (Court) stated that when remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
relationship exists between the appellant's bullous 
emphysema/COPD and the appellant's military service or any 
incident thereof, to include asbestos exposure.


CONCLUSION OF LAW

Bullous emphysema/COPD was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim

The appellant contends that he currently suffers from 
pulmonary emphysema/COPD that is the result of a disease or 
injury in service, to include as secondary to asbestos 
exposure.  Specifically, the appellant alleges that due to 
his military occupational specialty (MOS) of welder, he was 
exposed to fumes, smoke and chemicals and was required to 
wear gloves and aprons made of asbestos for approximately 
seven to eight hours per day.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The DVB circular was subsumed verbatim 
as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. 
(This has now been reclassified in a revision to the Manual 
at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.) See 
also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (h). 

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment. See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of former VBA Manual M21-1, Part VI, did 
not create a presumption of exposure to asbestos.  Medical 
nexus evidence is required in claims for asbestos-related 
disease related to alleged asbestos exposure in service.  See 
VA O.G.C. Prec. Op. No. 04-00.

With respect to Hickson element (1), the appellant has been 
diagnosed with bullous emphysema/COPD.  See, e.g., VA 
pulmonary examination report, February 10, 2009.  Hickson 
element (1) has therefore been demonstrated.  See Hickson, 
supra.  The Board notes, however, that the appellant has not 
been diagnosed with asbestosis.  "Asbestosis is 
pneumoconiosis due to asbestos particles; pneumoconiosis is a 
disease of the lungs caused by the habitual inhalation of 
irritant mineral or metallic particles."  See McGinty v. 
Brown, 4 Vet. App. 428, 429 (1993).  M21-1 MR provides that a 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. Symptoms and signs include dyspnea on exertion, end-
respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late stages, and 
pulmonary function impairment and cor pulmonale that can be 
demonstrated by instrumental methods. See M21-1 MR, part VI, 
Subpart ii, Chapter 2, Section C, 9 (e).

With respect to Hickson element (2), the appellant's 
representative has argued that the appellant was exposed to 
asbestos during service.  As noted in the law and regulations 
section above, asbestos exposure is a fact to be determined 
from the evidence.  See Dyment, supra.  Upon entry into 
service, the appellant's lungs and chest were noted as 
normal.  See Standard Form (SF) 88, entrance examination 
report, July 14, 1967.  Additionally, an October 1967 chest 
x-ray was normal.  The appellant's service treatment and 
personnel records indicate that his primary MOS was a welder.  
In January 1969, the appellant was seen with complaints of a 
non-productive cough.  See service treatment records; January 
17, 1969 and January 20, 1969.  At the time of his discharge 
from service, the appellant's lungs and chest were considered 
to be normal and the appellant was noted to be in good 
health.  The appellant himself denied suffering from asthma, 
shortness of breath or pain or pressure in the chest, though 
he did report experiencing a chronic cough.  Interestingly, 
the appellant also noted that his mother had suffered from 
tuberculosis before he enlisted in the military, though he 
stated he had multiple chest x-rays as a young man, all of 
which were negative.  See SF 88 and 93, separation 
examination reports, April 20, 1977.  The appellant's service 
treatment records do not refer to any asbestos exposure, and 
emphysema/COPD is not included in the list of disabilities 
associated with asbestos exposure in M21-1, Part VI, para 
7.21(a).  In short, the contention that the appellant was 
exposed to asbestos in service amounts to mere speculation on 
his part and is not substantiated by any objective evidence 
in the file.  There is no indication that the in-service 
complaints of a non-productive cough were related to asbestos 
exposure.  The Board accordingly finds that the appellant was 
not exposed to asbestos in service and element (2) of Hickson 
has not been satisfied.

The first evidence of medical treatment for a pulmonary 
disability was in 2004, when the appellant began working for 
VA and was provided with a physical examination.  In March 
2004, a chest x-ray report noted: anterior bowing of the 
sternum and increased radiolucency within the lung field due 
to pulmonary emphysema; some flattening of the domes of the 
diaphragm; emphysematous bullae present in both apices; no 
evidence of air space disease; and soft tissues and bony 
structures were normal.  See VAMC treatment record; March 31, 
2004.  The appellant has since stated that he began to 
experience shortness of breath with mild exertion at the time 
of his discharge from service, but was unable to seek medical 
treatment due to lack of funds.  See Appellant's Post Remand 
Brief, July 7, 2009.

In February 2005, the appellant participated in Pulmonary 
Function Testing (PFT), which revealed mild obstructive 
defect, borderline response to bronchodilator, normal lung 
volumes and diffusing capacity that was moderately decreased 
but normalized when corrected for lung volumes.  See VAMC 
treatment records; PFT report; February 14 and 15, 2005.  In 
August 2005, the appellant was seen for a pulmonary consult.  
At that time, he complained of dyspnea on exertion, however 
most of his symptoms were intermittent deep sighs, occasional 
shortness of breath in bed requiring him to sit up, chronic 
coughing, and occasional wheezing.  The examiner's impression 
was likely early COPD versus asthma.  Based on the 
appellant's chest x-ray, emphysema was noted, but did not fit 
in with mild obstruction on PFT.  See VAMC treatment records; 
pulmonary consultation; August 18, 2005.  In November 2005, 
the appellant was seen again at the VAMC pulmonary outpatient 
clinic.  At that time, he reported smoking at least one pack 
of cigarettes per day.  He stated that his dyspnea was 
slightly better.  The examiner's impression was mild COPD.  
See VAMC pulmonary outpatient clinic; November 18, 2005.

The heart of the appellant's claim appears to be his 
contentions that he has suffered from a respiratory 
disability nearly continually since service.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  Although the appellant is competent to 
testify as to his symptoms, supporting medical evidence of 
emphysema/COPD is required to sustain a service connection 
claim based upon continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

It appears that the appellant did not assert exposure to 
asbestos until his September 2004 claim, over 25 years after 
his military service.  The Board finds the lack of any 
objective medical evidence of an in-service disease or injury 
to be more persuasive than the appellant's recent statements, 
provided many years after the injury supposedly occurred.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant].  The appellant's recent 
unsupported and self-serving statements concerning an alleged 
in-service disease or injury are at odds with the remainder 
of the record and are lacking credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
claimant's testimony simply because he is an interested 
party; personal interest may, however, affect the credibility 
of the evidence].

With respect to Hickson element (3), medical nexus, the 
appellant was afforded a VA pulmonary examination in February 
2009.  The appellant reported suffering from mild shortness 
of breath upon mild exertion at the time of his discharge 
from service; however, he stated that he believed this was 
part of the aging process.  He further stated that he began 
smoking at age 16 and continues to smoke.  The appellant 
noted that he was not aware of any chemical exposure after he 
was discharged from service.  While he indicated that his 
responsibilities in service required him to wear asbestos 
lined gloves and aprons, these materials were always intact.  
The appellant did not recall going to sick call for any lung 
problems while in service.  The VA examiner diagnosed the 
appellant with bullous emphysema.  The appellant had 
experienced an acute injury [lung contusion] in September 
1976 and April 1977 chest x-rays indicated healed old 
fractures of the 9th and 10th ribs.  The VA examiner concluded 
that none of the injuries to the chest or lungs in service 
would cause the chronic lung changes currently found in the 
appellant.  Further, the most likely cause for any current 
changes in the lung functions or findings on x-ray or a 
diagnosis of COPD was related to a long history of smoking 
rather than military service.  See VA pulmonary examination 
report; February 10, 2009.

The Board acknowledges that the appellant has raised an 
argument regarding the sufficiency of the medical 
qualifications of the February 2009 VA examiner.  
See Appellant's Post Remand Brief, July 7, 2009.  The 
February 2009 VA examiner was a physician's assistant rather 
than a medical doctor.  However, under 38 C.F.R. § 
3.159(a)(1) (2008), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."

A registered nurse practitioner or physician assistant is one 
who, by definition, has the necessary specialized medical 
education and training.  See Dorland's Illustrated Medical 
Dictionary 1326 (31st ed. 2007) (a nurse practitioner is a 
person who is a registered nurse with advanced education and 
clinical training in a specialized area of health care); 
Dorland's at 1464 (a physician assistant is one who has been 
trained in an accredited program and certified by an 
appropriate board to perform certain of a physician's duties 
to include diagnosis and treatment); see also Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007).  Furthermore, the 
February 2009 VA examination of record was reviewed by a 
doctor of osteopathic medicine, who substantiated the 
physical findings and resulting medical opinion of the 
physician's assistant examiner.  See VA pulmonary examination 
report; February 10, 2009.  Accordingly, the Board finds the 
February 2009 VA examination adequate upon which to base a 
decision.  See Barr, supra.

The Board notes that there are no other competent medical 
nexus opinions of record.  To the extent that the appellant 
or his representative is contending that the currently 
diagnosed emphysema/COPD is related to the appellant's 
military service, neither is competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2008) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
appellant in support of his own claim are not competent 
medical evidence and do not serve to establish a medical 
nexus.  Accordingly, Hickson element (3) and has not been 
met, and the appellant's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for pulmonary emphysema/COPD, to include as 
secondary to asbestos exposure.  The benefits sought on 
appeal are accordingly denied.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  
In 2008 however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  Despite the 
aforementioned change in regulation, the September 2004 
notice letter also informed the appellant that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  
Additionally, the March 2006 notice letter informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  In fact, 
the appellant stated that he received all of his medical 
treatment from VA.  See Appellant's statement, November 9, 
2004.  Additionally, the Board notes that additional efforts 
were made by the RO to obtain any record of the appellant's 
alleged asbestos exposure in service.  In a letter dated in 
March 2006, the National Personnel Records Center (NPRC) 
provided an additional copy of the appellant's service 
personnel records but was unable to locate any additional 
records pertaining to asbestos.  See Response letter from the 
NPRC, March 10, 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant underwent a VA 
pulmonary examination in February 2009 and the results from 
that examination have been included in the claims file for 
review.  The examination involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for pulmonary emphysema, to 
include as secondary to asbestos exposure, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


